PRESIDING JUSTICE HEIPLE, concurring in part, dissenting in part: This case involves a dissolution of marriage agreement wherein respondent-husband was ordered to pay petitioner-wife $80,000 in maintenance installments. Additionally, respondent received two funeral homes and the marital home, and petitioner received another home subject to a $29,000 mortgage. Petitioner was solely responsible for making the mortgage payments on her property, but respondent remained a beneficial owner at the request of the bank that held the land trust. Sometime later in 1985, respondent stopped making maintenance payments, and shortly thereafter, petitioner stopped making mortgage payments. A few months later petitioner vacated the house, and the bank filed a foreclosure action. Respondent then made $9,000 in repairs to the home and attempted to sell. Eventually, the house was sold at foreclosure, and respondent paid a deficiency judgment of $2,724. Petitioner filed suit against respondent in 1987 for back maintenance. Respondent alleged that he was entitled to offset the monies spent for repairs and the judgment. The trial court determined he was only entitled to offset the judgment amount. The respondent appeals. The issues on appeal are whether respondent is entitled to recover his “equitable interest” in the property, which he valued at $10,000, and the $9,000 in fix-up costs for the property. The majority correctly determined that respondent retained no interest in the property and, therefore, is not entitled to recover any monies representing an “equitable interest.” The majority then concludes, however, that respondent is not entitled to any repair costs either. I respectfully dissent from this portion of the order. While petitioner took the property subject to a mortgage, and respondent had no equity in it, he remained a beneficial owner on the land trust. As such, respondent also remained liable on the mortgage in the event of default. Petitioner defaulted. Respondent was entitled to repair damage, including broken pipes, water damage, and casualty to the hot water heater and sump pump, in order to protect himself from greater liability on the mortgage in the event of default. Although respondent retained no interest in the property, the fact remains that he faced liability for any deficiency judgment resulting from the foreclosure sale. His efforts to limit that liability by preparing the home for sale do not label him a “self-appointed receiver,” but rather indicate a legitimate concern on his part. Respondent’s efforts to halt further deterioration of the property and avoid an even larger deficiency judgment were proper, and I believe he is entitled to recover his reasonable repair expenditures. Accordingly, I dissent.